Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered June 30, 1971, convicting him of two counts of attempted murder, attempted robbery in the first degree, and assault in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The issue raised by defendant on this appeal is the same as that raised by his codefendant. The reversal here follows for the reasons there stated (People v. Ghee, 42 A D 2d 860). Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.